Citation Nr: 9922585	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a September 1997 rating action in which the veteran was 
granted service connection for PTSD, and assigned a 10 
percent disability evaluation.  The veteran expressed his 
disagreement with the disability rating he was assigned in a 
statement received at the RO in November 1997, and a 
statement of the case was issued later that month.  In August 
1998, the veteran perfected his appeal in this regard when he 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
to the RO.  Later that month, a supplemental statement of the 
case was issued, and the case was subsequently forwarded to 
the Board in Washington, DC.  


REMAND

The Board observes that, on the VA Form 9 submitted by the 
veteran in August 1998, he requested "a personal hearing 
before the local Hearing Officer at VARO."  Similarly, on a 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case), dated in November 1998, the veteran's 
representative wrote that "[t]he veteran will testify at 
personal hearing in support of the issue he has on appeal."  
A careful review of the claims file, however, fails to 
disclose that any such hearing was scheduled or conducted.  
There is also no indication that the veteran has withdrawn 
his request for a hearing.  

In order to safeguard the veteran's procedural rights as set 
out in 38 C.F.R. § 3.103, this case will be remanded for the 
following:  

1.  The RO should schedule the veteran 
for a hearing at the RO, before a hearing 
officer, as soon as practicable.  

2.  Thereafter, the RO should conduct any 
additional development as may be 
logically indicated and, after reviewing 
all the evidence, enter its determination 
as to whether an increased rating is 
warranted for PTSD.  If that 
determination is favorable to the 
veteran, the RO should inquire as to 
whether that satisfactorily resolves his 
appeal.  If he answers in the negative, 
or not at all, or in the event an 
increased rating is not assigned, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case.  After providing them a 
reasonable time to respond, the appeal 
should be returned to the Board for 
further review.  

No action is required of the appellant until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 






4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












